PER CURIAM:
Claimant brought this action to recover for personal injuries which she received when she fell in the corridor of Pinecrest Hospital, a facility maintained by the respondent.
Counsel for the parties submitted an agreed stipulation as to the facts and amount of the claim as follows:
*88Claimant sustained personal injuries when she was visiting Pinecrest Hospital. She was walking in a corridor when she slipped on a pat of butter for which respondent admits that its employees were responsible. As a result of the fall, claimant sustained injuries to her back, sternum, knees, elbow, chin, teeth, and ankle.
The parties have agreed that the amount of $10,000.00 will be fair and reasonable compensation for the claimant in satisfaction of her claim.
The Court, having reviewed the stipulation, is of the opinion to, and does, make an award to the claimant in the amount of $10,000.00.
Award of $10,000.00.